United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                              _____________

                              No. 97-1201EA
                              _____________

Jasper Vick,                     *
                                 *
               Appellant,        *   Appeal from the United States
                                 *   District Court for the Eastern
     v.                          *   District of Arkansas.
                                 *
John Martin, Judge, Brinkley     *        [UNPUBLISHED]
Municipal Court,                 *
                                 *
               Appellee.         *
                          _____________

                    Submitted:      March 5, 1997

                        Filed: March 17, 1997
                            _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                          _____________


PER CURIAM.


     Jasper Vick appeals the district court’s order dismissing
Vick’s 42 U.S.C. § 1983 complaint against Brinkley Municipal Judge
John Martin.   Having reviewed Vick’s complaint, we agree with the
district court that Judge Martin was immune from this damages suit.
See Duty v. City of Springdale, Ark., 42 F.3d 460, 462 (8th Cir.
1994) (per curiam).     We thus affirm the district court.   See 8th
Cir. R. 47A(a).


     A true copy.


          Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.